Citation Nr: 1505180	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-46 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for PTSD, evaluated as 30 percent disabling.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of an October 2010 statement of the case (SOC) but prior to the September 2013 transfer of the Veteran's appellate record to the Board, new relevant evidence was submitted to the RO and added to the claims file.  This evidence consists of a May 2013 VA PTSD examination report.  

The report is pertinent because it address the severity of the Veteran's PTSD.  However, the RO has not considered this new evidence in relation to the claim on appeal.  Because this evidence was received by the AOJ prior to the transfer of the records to the Board, 38 C.F.R. § 19.37(a) requires that the AOJ consider the evidence and prepare a supplemental statement of the case (SSOC) under 38 C.F.R. § 19.31(a).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the AOJ issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand the matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD, considering all evidence received or secured since the October 2010 SOC.  If the benefit sought on appeal remains denied, provide the appellant an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




